— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Zweibel, J.), rendered June 14, 1988, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court committed reversible error in failing to charge the jury on justification. However, a trial court need not charge a jury with respect to an accused’s proffered defense of justification if no reasonable view of the evidence establishes the basic element of the defense (People v Watts, 57 NY2d 299). Viewing the evidence adduced at trial in the light most favorable to the defendant (People v Steele, 26 NY2d 526), we find that there was no reasonable view thereof which would support a finding that he reasonably believed that the use of physical force was necessary to defend himself from what he reasonably believed was the use or imminent use of unlawful physical force against him (Penal Law § 35.15 [1]; People v Watts, supra). Bracken, J. P., Kunzeman, Kooper and Balletta, JJ., concur.